Citation Nr: 0814373	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  06-16 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
hands on a direct or presumptive basis, or as secondary to 
service-connected upper extremity disability/ies.

2.  Entitlement to a rating in excess of 20 percent for 
limitation of motion of the left knee with osteoarthritic 
changes.

3.  Whether new and material evidence to reopen a claim for 
service connection for lumbosacral arthritis has been 
received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had active military service from December 1943 to 
December 1945.  He spent 125 days as a German Prisoner of War 
(POW) from November 23, 1944 to May 8, 1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions issued by the RO in June and November 
2005.  

In a May 2005 rating action issued in June 2005, the RO, 
inter alia, continued the denial of the veteran's claims for 
a rating in excess of 20 percent rating for the veteran's 
left knee disability and for service connection for arthritis 
of the hands.  In June 2005, the veteran filed a notice of 
disagreement (NOD) with regard to the denial of the service 
connection claim.  In a November 2005 rating decision, the 
RO, inter alia, determined that no new and material evidence 
to reopen the veteran's claim for service connection for 
lumbosacral arthritis had been received.  In May 2006, the 
veteran filed an NOD with the denial of the claim for a 
rating in excess of 20 percent rating for the veteran's left 
knee disability and the veteran's claim to reopen his claim 
for service connection for lumbosacral arthritis.  In January 
2006, the RO issued a statement of the case (SOC) addressing 
only the denial of the claim for service connection for 
arthritis of both hands; and the veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in May 2006.   

In April 2008, the Board granted the veteran's motion to 
advance this appeal on the Board's docket, pursuant to the 
provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2007).

For the reasons expressed below, the claim for service 
connection for arthritis of the hands is being remandedto the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The remand also addresses the claim for a rating in 
excess of 20 percent for limitation of motion of the left 
knee with osteoarthritic changes and the request to reopen a 
claim for service connection for lumbosacral arthritis-for 
which the veteran has completed the first of two actions 
required to place these matters in appellate status.  VA will 
notify the veteran when further action, on his part, is 
required.

As a final preliminary matter, in a VA Form 9 dated May 16, 
2006, the veteran raised claims for a rating in excess of 10 
percent for his service-connected left leg scar, residual of 
GSW, and for service connection for a right leg disability.  
As the RO has not adjudicated either of these matters, they 
are not properly before the Board; hence, they are referred 
to the RO for appropriate action.


REMAND

The Board's review of the claims file reveals that additional 
RO development on the service connection claim on appeal is 
warranted.

Statements made by the veteran and his representative 
indicate that the veteran has arthritis of the hands and that 
his arthritis should be service connected on either a direct 
basis, due to cold exposure while a POW or the November 1944 
GSW incident in service during World War II, or as secondary 
to his service-connected right wrist scar or peripheral 
neuropathy of the right median nerve.  The veteran's December 
1945 separation examination report reflects that the veteran 
was a POW and was wounded in action, sustaining GSWs to the 
right wrist and the left leg.  As a result, he was 
hospitalized for three months beginning in November 1944.  
Scars were noted on his right wrist and left leg.  

An April 1946 rating decision reflects a grant of t service 
connection  for scars of the left leg and right wrist as  
residuals of GSWs received in combat.  

In a February 1957 statement, the veteran's private physician 
indicated that the veteran had been under his care for 
treatment of recurrent tenosynovitis of the right wrist for 
the past two years and that he had advised the veteran to 
refrain from work that involved lifting, which he did.  
However, this resulted in an average loss of pay of $20 
weekly.  In a February 1980 statement, the veteran's private 
physician revealed that he had recently seen the veteran for 
complaints of pain and stiffness over his right wrist.  On 
physical examination, there was moderate tenderness over the 
right wrist but no redness or swelling.  

May 1980 and March 1983 VA x-rays f the veteran's right wrist 
revealed metallic shrapnel fragments in the soft tissues.  A 
February 1984 VA examiner stated that that there was no 
obvious osteoarthritic changes to the right wrist.  Following 
electromyography (EMG) and a nerve conduction study (NCS) in 
July 1989, a March 1989 VA POW Protocol examiner stated that 
the NCS/EMG indicated mild denervation in the median nerve 
distribution and supported a nerve injury and symptoms and 
findings of a nerve disorder.  Subsequently, in a September 
1989 decision, the RO granted service connection for 
peripheral neuropathy of the right median nerve and assigned 
separate 10 percent ratings each for this disability and for 
the veteran's right wrist scar.  Following a December 2002 VA 
examiner's opinion that the veteran's left knee arthritis, 
shown on physical and x-ray examination, was a result of the 
veteran's war injury, in a January 2003 decision, the RO 
granted service connection for arthritis of the left knee and 
assigned an initial 10 percent rating.  

March 2004 VA x-rays revealed  multiple retained foreign 
bodies distal to the radius and a carpal bone deformity which 
might represent old traumatic injury according to a March 
2004 VA examiner, who recommended EMG studies.  The 
impression on April 2004 EMG studies revealed a clinical 
history that was not compatible with significant carpal 
tunnel syndrome or median neuropathy.  Subsequently, the 
veteran filed a claim for arthritis of the hands and was 
examined in April 2005.  During the April 2005 VA 
examination, the veteran gave a history of chronic pain in 
the right wrist and arthritic symptoms in both hands, 
starting about five or six years ago for which he now takes 
Tylenol, four times a day, for pain.  The veteran is left 
handed.  

Based only on the veteran's reported history and physical 
examination, the March 2004 examiner indicated that the 
veteran had a right wrist scar that causes some slight 
weakness of the wrist and slight limitation of range of 
motion.  The examiner expressed doubt that the right wrist 
scar caused arthritis in both hands, especially in view of 32 
years as a warehouse clerk which may have contributed a 
significant degree to development of arthritis along with the 
veteran's hobby of gardening.  This examiner could not 
completely rule out some degree of contribution of the right 
wrist condition to some stress to use of the hands and some 
possible contribution to development of arthritis because of 
the use of the hand and finger over the years.  However, the 
Board notes that no x-rays to confirm whether the veteran had 
arthritis were done and the examiner apparently did not have 
review the claims file or reports of the March 2003 x-rays 
and April 2004 NCS/EMG prior to giving an opinion.  Moreover, 
this VA examiner did not discuss whether the veteran actually 
has arthritis of the either hand and, if he does  whether 
such disability might be directly related to service as a 
result of the  veteran's exposure to cold as a POW in Germany 
during the winter of 1944-1945 or the GSW incident, or as 
secondary to the veteran's service-connected right upper 
extremity disabilities.

Given the veteran's assertions, and, in light of the medical 
evidence noted above, the Board finds that further VA 
examination to obtain a medical opinion needed to resolve the 
claim is warranted.  See 38 U.S.C.A. § 5103A(d)(2) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2006); McLendon v. Nicholson, 
20 Vet. App. 79, 81 (2006).

Hence, the RO should arrange for the veteran to undergo a VA 
orthopedic examination, by an appropriate physician, at a VA 
medical facility.  The veteran is hereby advised that failure 
to report to any scheduled examination, without good cause, 
may well result in a denial of the original claim for service 
connection (as the claim will be considered on the basis of  
the  record).  38 C.F.R. § 3.655 (2007).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to any 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination(s) sent to the veteran by the pertinent VA 
medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should send to the veteran and his 
representative notice that meets the requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)).  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2007).  In this regard the 
Board notes that the RO's notice letters, dated in March and 
August 2005, failed to give the veteran VCAA-compliant notice 
with regard to what is necessary to substantiate his service 
connection claim for arthritis of the hands on a direct, 
presumptive or secondary basis (that is, due to his service-
connected right upper extremity disabilities), in accordance 
with 38 C.F.R. § 3.159(b)(1).  The Board emphasizes that 
action by the RO is required to satisfy the notification 
provisions of the VCAA.  See also Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

Hence, he RO should, through VCAA-compliant notice, give the 
veteran another opportunity to present information and 
evidence pertinent to the claim, notifying him that he has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2007) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period).

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim for service connection for arthritis 
of the hands, on either a direct basis, to include as due to 
cold exposure while a POW or the November 1944 GSW incident 
in service during World War II, or as secondary to his 
service-connected right wrist scar and/or peripheral 
neuropathy of the right median nerve.   

With regard to the claim for  a rating in excess of 20 
percent for limitation of motion of the left knee with 
osteoarthritic changes and the petition to reopen a claim for 
service connection for lumbosacral arthritis, the Board notes 
that, a in VA Form 9 dated May 11, 2006   the veteran's 
representative indicated that the veteran was appealing his 
claim for service connection for a lumbar spine disability 
and his claim for a left leg disability, and in a VA Forms 9 
dated May 16, 2006, the veteran indicated that he was 
appealing his claim involving his left leg wound.  The Board 
construes these statements as timely NODs with regard to the 
May 2005 rating action issued in June 2005, in which the RO, 
inter alia, continued the denial of the veteran's claim for a 
rating in excess of 20 percent rating for the veteran's left 
knee disability and with regard to the November 2005 rating 
decision, in which the RO, inter alia, determined that no new 
and material evidence to reopen the veteran's claim for 
service connection for lumbosacral arthritis had been 
received .  

By filing NODs, the veteran has initiated appellate review of 
these issues.  The next step in the appellate process is for 
the RO/AMC to issue to the veteran an SOC.  See 38 C.F.R. § 
19.29 (2007); Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).  Consequently, these matters must be remanded to the 
RO for the issuance of a SOC.  The Board emphasizes, however, 
that to obtain appellate review of any issue not currently in 
appellate status, a perfected appeal must be filed.  See 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 20.200, 20.201, 20.202 (2007).

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should issue to the veteran 
and his representative a SOC addressing 
the claim for a rating in excess of 20 
percent for limitation of motion of the 
left knee with osteoarthritic changes and 
the request to reopen the veteran's claim 
for service connection for lumbosacral 
arthritis.  Along with the SOC, the RO 
must furnish to the veteran a VA Form 9 
(Appeal to Board of Veterans' Appeals), 
and afford him the applicable time period 
for perfecting an appeal as to these 
issues.

The veteran and his representative are 
hereby reminded that appellate 
consideration of any matter identified 
above may be obtained only if a timely 
appeal is perfected.

2.  The RO should furnish the veteran and 
his representative VCAA-compliant notice 
specific to the claim for service 
connection for arthritis of the hands on 
direct, presumptive or secondary basis  
The RO's letter should include specific 
notice as to the type of evidence needed 
to substantiate the claim on each basis.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
request that the veteran provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to any 
claim on appeal that is not currently of 
record.  The RO should invite the veteran 
to submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.

The RO's letter should also clearly 
explain to the veteran that he has a full 
one-year period to respond (although VA 
may decide the claim within the one-year 
period).

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo VA 
orthopedic examination, which conforms to 
the guidelines for conducting Cold Injury 
Protocol examinations, by an appropriate 
physician, at a VA medical facility.

The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should reflect consideration of  
the veteran's documented medical history 
and assertions. All appropriate tests (to 
include x-rays) and studies and/or 
consultation(s) should be accomplished 
(with all findings made available to the 
examiner prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail. 

After review of the claims file and 
examination of the veteran, the 
orthopedic examiner should specify  
whether the veteran has a diagnosis of 
arthritis in either, or both hands.  If 
arthritis is found, the examiner should 
render an opinion, consistent with VA's 
Cold Injury Examination Protocol and 
sound medical judgment, as to whether it 
is at least as likely as not (i.e., there 
is a 50 percent or greater e probability) 
that the veteran's arthritis of either, 
or both hands, (a) was incurred in or 
aggravated by service, to include as a 
result of a November 1944 GSW incident or 
cold injury due to exposure as a POW in 
Germany during the winter of 1944-1945; 
(b) had its onset within one year of the 
veteran's December 3, 1945 discharge from 
service, or (c) was caused, or is 
aggravated, by the veteran's service-
connected right wrist scar, residual of 
GSW, and/or peripheral neuropathy of the 
right median nerve.  If aggravation of 
nonservice-connected disability by 
service-connected disability is found, 
the examiner should attempt to quantify 
the extent of additional disability 
resulting from the aggravation.

The physician should set forth all 
examination findings, along with the 
complete rationale for the opinion 
expressed, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to 
the veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

7.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for service 
connection for arthritis of the hands, in 
light of all pertinent evidence and legal 
authority.  The ROs adjudication  should 
include consideration of the claim on a 
direct basis (as residual to  cold injury 
resulting from exposure while a POW or 
the November 1944 GSW incident in 
service), a presumptive basis, and as 
secondary to service-connected right 
right upper extremity disability/ies (the 
wrist scar and/or peripheral neuropathy 
of the right median nerve).  

8.  If any benefit sought on appeal (for 
which a perfected appeal has veen filed) 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

